Case 1:19-cr-00305 Document1 Filed 12/17/19 Page 1 of 2 PagelD #: 1

FILED

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE JEG | 7 2019
SOUTHERN DISTRICT OF WEST VIRGINIA eee
BLUEFIELD Siuiham evi Be vate
UNITED STATES OF AMERICA
i. crimmnaL No. _/'/9-CR- W305

 

29 U.S.C. § 439(c)

ERIC CHILDRESS

INFORMATION

(False Entry In Or Willful Concealment Of Labor Union Books And
Records)

The United States Attorney Charges:

At all relevant times:

1. Defendant ERIC CHILDRESS was an officer of Communication
Workers of America, CWA, Local 2276 (“CWA”) in Bluefield, West
Virginia, and held the position of Secretary-Treasurer.

2 As part of his duties as Secretary-Treasurer, defendant
ERIC CHILDRESS was the financial officer of CWA and was responsible
for maintaining CWA’s books and records, preparing CWA checks, co-
signing CWA checks, and preparing financial reports.

3. CWA was a labor organization engaged in an industry
affecting commerce within the meaning of Title 29, United States

Code, Section 402(i) and (4).
Case 1:19-cr-00305 Document1 Filed 12/17/19 Page 2 of 2 PagelD #: 2

4. On or about April 13, 2014, at or near Bluefield, Mercer
County, West Virginia, and within the Southern District of West
Virginia and elsewhere, defendant ERIC CHILDRESS did willfully
make a false entry in a record required to be kept by Section 436
of Title 29, United States Code, that is a voucher, a record ona
matter that was required to be reported in the annual financial
report of CWA which was required to be filed with the Secretary of
Labor for such labor organization’s fiscal year ending on September
30, 2014.

In violation of Title 29, United States Code, Section 439(c).

UNITED STATES OF AMERICA

MICHAEL B. STUART
United States Attorney

eaten pero

Kathleen Robeson
Assistant United States Attorney
